DETAILED ACTION

Response to Amendment
The amendment filed on 12/06/2021 has been entered.  Claim 1 is amended by incorporating the subject matter of claim 2 by clarifying the language of claim 2 therein and therefore, claim 2 is canceled now.  Applicant has added new Claim 50 that recites dependent Claim 4 rewritten in independent form and includes all of the limitations of its base claim 1.  Claims 1, 3-20, and 50 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/13/2021. 

Allowable Subject Matter
Claims 1, 3-20, and 50 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of Heger and Ward discloses all the limitations of claim 1 (as set forth in the non-final office action), except the added limitation “wherein the binding warp yarns from the first and second set and the bottom warp yarn interweave with the bottom weft yarns such that: (a) each bottom warp yarn forms a plurality of knuckles along the bottom fabric layer; (b) each binding warp yarn from the first set interweaves under a bottom weft yarn beside a bottom warp yarn to form a respective first knuckle of the plurality of knuckles; and (c) each binding warp yarn from the second set interweaves under a bottom weft yarn beside a bottom warp yarn to form a respective second knuckle of the plurality of knuckles such that adjacent first and second knuckles form a plurality of double knuckles along the bottom fabric layer.”
In a related field of art, Heger discloses on para [0083]:  “The threads with the index "b" and the index "c" bind within a so-called binding area/ zone which is formed by the transverse thread portion extending under the four successive upper longitudinal threads exactly one lower longitudinal thread to the upper fabric layer or rather extend thereunder.”  Similarly, Ward discloses on para [0041]: “…with reference to FIGS. 2 and 3, bottom MD yarn 61 passes over bottom CMD yarns 71-74, under bottom CMD yarn 75, over bottom CMD yarns 76 and 77, under bottom CMD yarn 78, over bottom CMD yarns 79-82, under bottom CMD yarn 83, over bottom CMD yarns 84 and 85, and under bottom MD yarn 86. As the bottom MD yarn 61 passes over bottom CMD yarns 84 and 85, it also passes over top CMD yarn 56. Adjacent bottom MD yarns are offset from each other by six bottom MD yarns. The result is a pattern in which the bottom CMD yarns form "floats" on the bottom surface of the fabric 10 under three bottom MD yarns.” Moreover, Ward discloses on para [0044] discloses “…More specifically, each of the stitching yarns forms five top side knuckles, each of which is separated by sets of three consecutive top CMD yarns,…”.  
However, the prior art either taken alone or in combination fails to teach, disclose, or suggest "double knuckles" as recited in claim 1, i.e., two adjacent warp yarns bound side-by-side under the same bottom weft yarn.   
Regarding claims 3-20, the claims depend from claim 1, therefore allowed for the same reasons as applied above.
Regarding claim 50, Applicant has added new Claim 50 that recites dependent Claim 4 rewritten in independent form and includes all of the limitations of its base claim 1, therefore claim 50 is allowed for the same reasons as applied above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed on December 06, 2021, with respect to the pending claims have been fully considered and are persuasive.  
In view of the arguments and amendment to the claims, all remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Wolfgang Heger (20140345819 A1) in view of Kevin John Ward (20110036527 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748